Untermyer, J. (dissenting).
For the reasons stated and upon the authorities cited in my dissenting opinion in Bodner v. Feit (247 App. Div. 119), I vote to reverse the judgment and direct judgment in favor of the plaintiff. *709To the authorities cited in Bodner v. Feit (supra) should be added the recent decision of this court in Matter of Glen (247 App. Div. 518; affd., 272 N. Y. 530). The statute (Dec. Est. Law, § 18) only entitled the wife upon the death of her husband to take an interest in his “ estate.” Until after death there can, of course, be no “ estate.” During life both parties remain the absolute owners of their separate property and may dispose of it for any purpose or from any motive.
Glennon, J., concurs.